Citation Nr: 1448213	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for a respiratory disability, to include bronchiectasis, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served from January 1962 to July 1962. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of March 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Boston, Massachusetts. 

Following the appellant's notice of disagreement, he subsequently testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  After further review of the appellant's testimony and a review of the claims folder, the Board determined that additional development of the claim was necessary.  Thus, in February 2011 and February 2012, the claim was remanded for said development.  The claim has been returned to the Board for appellate review.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) was raised by the Veteran in a statement dated June 2012 and is located in the Veteran's VBMS eFolder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The record does not demonstrate that the Veteran's respiratory disorder, to include bronchiectasis, results in incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring almost continuous antibiotic use.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for service-connected respiratory disorder, to include bronchiectasis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-660 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 30 percent for his respiratory disorder, to include bronchiectasis.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2011 and February 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records provide the Veteran with a VA examination for his respiratory disorder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records were obtained and associated with the claims folder.  Also, the Veteran was afforded VA examinations for his respiratory disorder in March 2011 and May 2012 and reports of the examinations were associated with the claims folder.  The Veteran's respiratory disorder claim was most recently readjudicated via a September 2012 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In a letter mailed to the Veteran in October 2006, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, a medical article, and postservice VA treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's respiratory disorder symptomatology and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's respiratory disorder.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in November 2006, March 2011, and May 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the VA examiner did not indicate in their November 2006 report specifically whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment with respect to his respiratory disorder.  An examination was then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a personal hearing before the undersigned in November 2010.

Accordingly, the Board will proceed to a decision.

Higher evaluation for respiratory disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's service-connected respiratory disorder, to include bronchiectasis, is current rated as 30 percent disabling under Diagnostic Code 6601, which rates bronchiectasis.  He asserts that his disability is more severe than reflected by the current assigned 30 percent evaluation.    

Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601. 

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this diagnostic code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40- to 55-percent predicted, when FEV-1/FVC is 40 to 55 percent, when DLCO (SB) of 40- to 55-percent predicted, or when there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40-percent predicted, maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization,), episode(s) of acute respiratory failure, requires outpatient oxygen therapy.  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease; for Diagnostic Code 6844, for post-surgical residuals; and Diagnostic Code 6845, for chronic pleural effusion or fibrosis are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97.

VA evaluates pulmonary function test (PFT) results based on post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association /American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46,723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006).

The Veteran was originally granted entitlement to service connection for bronchiectasis in an August 1967 rating decision and was assigned an initial 10 percent rating prior to June 20, 1967, and a 30 percent disability thereafter under Diagnostic Code 6601.  He filed his current increased rating claim in August 2006.  

The Veteran was afforded a VA examination in November 2006.  He reported that he produces around 1-2 tablespoons of greenish sputum and that he had dyspnea on exertion for the past 1-2 years.  He occasionally wheezed, and symptoms were worse in cold weather.  Following examination of the Veteran, the VA examiner diagnosed the Veteran with bronchiectasis with pneumonia while in service.  In a subsequent VA examination dated March 2011, the Veteran reported use of antibiotics as well as episodic wheezing and dyspnea on exertion.  He also used inhalers.  The examiner noted that the Veteran was slightly obese and continued the diagnosis of bronchiectasis and that the symptoms may be worsening.  PFT testing at that time revealed normal FVC (3.64L, 88 percent), normal FEV-1 (2.79L, 86 percent), and normal FEV-1/FVC.  After bronchodilator testing there was no significant change in FVC and FEV-1.There was also normal DLCO (82 percent).  The PFT clinician indicate normal spirometry, normal lung volumes, and normal diffusion as well as no significant response to the bronchodilator.

The Veteran was provided another VA examination in May 2012.  The examiner documented diagnoses of bronchiectasis as well as chronic obstructive pulmonary disease (COPD).  The examiner reported that the Veteran's respiratory disorder required use of oral or parenteral corticosteroid medication, specifically guaifenisin for loosening secretions as well as inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  However, the respiratory disorder did not require the use of oral bronchodilators.  Although the respiratory disorder required use of antibiotics, the Veteran noted that he had not used any in the past 12 months.  He also did not require outpatient oxygen therapy.  The examiner further noted that the Veteran's bronchiectasis was manifested by daily productive cough with purulent and blood-tinged sputum at times as well as dyspnea on exertion or exposure to cold air.  However, the bronchiectasis was not manifested by acute infection, continuous antibiotic usage, anorexia, weight loss, or Frank hemoptysis.  Furthermore, the Veteran reported zero to no more than 2 weeks of incapacitating episodes.  Pre-bronchodilator PFT testing revealed 91 percent predicted FVC, 90 percent predicted FEV-1, 98 percent FEV-1/FVC, and 84 percent predicted DLCO.  Post-bronchodilator PFT testing revealed 94 percent predicted FVC, 90 percent predicted FEV-1, and 95 percent FEV-1/FVC.  The examiner noted that the FVC percentage predicted test result most accurately reflected the Veteran's level of disability.  Furthermore, R.G., M.D., the Chief of Pulmonary Critical Care at the VA medical center reported that the PFT test results revealed normal spirometry and lung volumes.  

VA treatment records dated through May 2011 document the Veteran's treatment for his respiratory disorder.  A chest X-ray report dated February 2007 revealed no significant or minor abnormality.  A treatment record dated April 2007 noted the Veteran's symptoms of dyspnea and chronic productive cough as well as occasional pleuritic chest pain.  He denied fever, chills, nausea/vomiting, abdominal pain, diarrhea, and constipation.  The examining physician noted a review of a CT scan dated March 2007 which revealed bilateral lower lobe bronchiectasis, peripheral subpleural subcentimeter nodules, and fatty liver.  PFT results dated March 2007 revealed normal FVC, FEV-1, and FEV-1/FVC.  A treatment record dated February 2008 indicated stable dyspnea on exertion and that the Veteran denied hemoptysis, epistaxis, and significant nasal congestion.  A treatment record dated April 2008 documented the Veteran's report of increased phlegm.  The treatment records also note use of an inhaler.  See, e.g., a VA treatment record dated October 2008.  May 2009 PFT testing revealed normal FVC, FEV-1, and FEV-1/FVC.  There was some truncation of the peak of the expiratory flow-volume loop consistent with glottis closure.  A May 2011 treatment record documents the Veteran's complaints of clear to grey phlegm and use of albuterol inhaler 3-4 times a day.  

The Veteran testified as to the severity of his respiratory disorder at the November 2010 Board hearing.  Specifically, he stated that walking up and down stairs causes shortness of breath and that he coughs in the summer and winter.  He further stated that he was bedridden probably once every four or five years for a couple of weeks.  He was prescribed antibiotics for use in the winter.  

Based on all the above evidence, the Board finds that entitlement to a disability rating in excess of 30 percent cannot be awarded under Diagnostic Code 6601.  There is no evidence of record that the Veteran's service-connected respiratory disorder to include bronchiectasis results in incapacitating episodes of infection of more than four weeks total duration or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  On the contrary, the Veteran himself has testified that he was bedridden probably once every four or five years for a couple of weeks at the November 2010 Board hearing.  Although he indicated use of antibiotics during the wintertime at the Board hearing, he also denied use of antibiotics for the past 12 months at the May 2012 VA examination.  In any event, such use would not be considered use of antibiotics "continuously" as required by Diagnostic Code 6601.  Furthermore, multiple medical treatment records document the absence of hemoptysis.  Also, the May 2012 VA examiner indicated the absence of anorexia and weight loss, and there is no competent and probative evidence to the contrary.  

Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 cannot be combined with each other.  See 38 C.F.R. § 4.96 (a).  Therefore, the Veteran cannot be awarded a separate disability rating under another diagnostic code, such as Diagnostic Code 6844, which rates post-surgical residuals.  However, the Board has considered whether rating the Veteran under a diagnostic code other than Diagnostic Code 6601 could afford the Veteran a higher disability rating. 

With regard to alternatively rating the Veteran's respiratory disorder under Diagnostic Code 6600 for pulmonary impairment, the Board notes that under this diagnostic code, a 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent; or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  However, as indicated above, the Veteran's PFT testing as well as the remainder of medical evidence of record falls well short of these criteria necessary for a 60 percent evaluation.  Moreover, there is no evidence that the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure, or that he requires outpatient oxygen therapy, one of which are required for a 100 percent disability rating under Diagnostic Code 6600.  As such, the Board finds that Diagnostic Code 6600 is not for application.  

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's respiratory disorder was more or less severe during the appeal period to the extent that a higher disability is warranted for a particular period.  Specifically, as discussed above, the November 2006, March 2011, and May 2012 VA examination reports, as well as VA treatment records, indicate that the Veteran's respiratory disorder symptoms have remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 30 percent for any time from August 2005 to the present. 

The Veteran has submitted no evidence showing that his respiratory disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected respiratory disorder, including coughing with sputum, is appropriately contemplated by the Rating Schedule.  The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran's only service-connected disability is his respiratory disorder.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's respiratory disorder, which primarily consists of daily productive cough.  38 C.F.R. § 4.97, Diagnostic Code 6601.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an increased evaluation for a respiratory disability, to include bronchiectasis, currently rated as 30 percent disabling is denied.


REMAND

The Board observes that at the May 2012 VA examination, the Veteran reported that his respiratory disorder impacts his ability to work.  Specifically, he reported that he cannot tolerate sustained aerobic activity or exposure to cold air or smoke/irritants without increased sputum production and coughing.  The Board further notes that the evidence indicates that the Veteran is a salesman, although he is only semi-retired.  See the March 2011 VA examination report.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of whether referral of the Veteran's claim for consideration of TDIU on an extraschedular basis is warranted, in accordance with the holding in Rice.  38 C.F.R. § 4.16(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination with regard to his claim for TDIU.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the Veteran's service-connected respiratory disorder with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected respiratory disorder.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3. Thereafter, consideration of whether referral for TDIU on an extraschedular basis is warranted must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


